Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 1 of 49 PagelD #:716

 

In The Matter Of:
BAILEY RINEHART vs.
BOARD OF EDUCATION

 

Wesley Yates
April 12, 2018

 

McGee Court Reporting and 3-2-1 Legal Video
Suite 1215
Chicago, IL 60603

. Rlerororenunst SERVICES -
wastes! ANE 34" Lnsan, Vici
A PRC TUBE AND A THOUSAND WME ED §

 

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 2 of 49 PagelD #:716

 

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION

BAILEY RINEHART )
Plaintiff, ) No. 16 CV 10413

vs. ) |

BOARD OF EDUCATION OF THE CITY )

OF CHICAGO, )
Defendant. )

The deposition of Wesley Yates in the
above-entitled cause, taken before Izetta
White-McGee, a Notary Public and Certified
Shorthand Reporter in and for the State of
Illinois, located at 20 South Clark Street, Suite
500, Chicago, Illinois 60603, held on the 12th day

of April, 2018, A.D. at the hour of 10:00 a.m.

 

 

 

McGee Court Reporting and 3-2-1 Legal Video
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 3 of 49 PagelD #:716

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

 

REPRESENTING

APPEARANCES
THE PLAINTIFF:
Deidre Baumann, Esq.
Baumann & Shuldiner

20 South Clark Street

Suite 500

REPRESENTING

Chicago, IL 60603

THE DEFENDANT:

Susan Best

Assistant General Counsel
Board of Education of the
City of Chicago

One North Dearborn

Suite 900

Chicago, IL 60602

T: 773.553-1723

E: sjbest@cps.edu

 

McGee Court Reporting and 3-2-1 Legal Video

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 4 of 49 PagelD #:716

 

INDEX
WITNESS PAGE
Wesley Yates:
Examination by Ms. Baumann
Court Reporter's Certificate

*Witness' Certificate

 

 

 

McGee Court Reporting and 3-2-1 Legal Video

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 5 of 49 PagelD #:716

Wesley Yates - April 12, 2018

 

(Witness sworn.)
WESLEY YATES,
called as a witness herein, having been duly sworn
on oath, was examined and testified as follows:
EXAMINATION

BY MS. BAUMANN:

Q Sir, have you ever given a deposition
before?

A Yes,
What were the circumstances?
A shooting.
Huh?
A shooting.
A shooting? Okay.
Death, loss of life.
Approximately when was that?
That I gave the deposition?
Yes.
About 5 months ago.
And were you a witness?
Yes.

A family member or --

Pr Oo PO FP Oo PP OF Oo FP OO PY

No.

 

MS. BAUMANN: So I'll just go over a few

 

 

McGee Court Reporting and 3-2-1 Legal Video
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 6 of 49 PagelD #:716

Wesley Yates - April 12, 2018

 

things, as you probably learned during that
deposition. If there are any questions that you
don't understand or you want me to clarify things,
let me -- just let me know, because if you answer |
the question, we'll assume that you understood the
question.

THE WITNESS: Okay.

MS. BAUMANN: Secondly, if you could
allow me to finish the question and then you will
answer,

THE WITNESS: Yes.

MS. BAUMANN: Thank you. And if you need
to take a break at any time, let us know.

However, if there is a question pending, I would

ask that you answer the question, and then we can
take a break, whatever you need. Just let us
know.

THE WITNESS: Yes.
MS. BAUMANN: Thank you.

And then finally, if your answers

would be verbal as opposed to --
A To nodding.
Q Yes, exactly. Okay.

Please state your name?

 

 

 

McGee Court Reporting and 3-2-1 Legal Video
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 7 of 49 PagelD #:716

Wesley Yates - April 12, 2018

 

Q
A

Schools.

Q

A

PrP O PP 0

Q
recently?

A

Q

A
Q
A
Q
2010?

A

Q

 

Wesley Yates.
And where do you work?

I used to work for Chicago Public

And when did you retire from Chicago

Public Schools?

August of 2017.

Are you currently working?
No.

How long were you with CPS?
About 18 years.

And you were at Morgan Park most

From 2010 to 2014.

Where did you teach before you got to

Morgan Park?

Percy L. Julian High School.
How long were you there?
From 2000 to 2004.

And what did you do between 2004 and

Worked at -- worked for this company

called Fathers and Blessings.

What is it? Fathers --

 

McGee Court Reporting and 3-2-1 Legal Video

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 8 of 49 PagelD #:716

Wesley Yates - April 12, 2018

 

A Fathers and Blessings.

Q And what sort of company was that?

A It was a not-for-profit organization
that dealt with people that were incarcerated that
were released back into society.

Q And what did you do for Fathers and
Blessings?

A Director of operations.

Q Was this your brain child, your baby?

A No. It was some friends of mine.

Q Okay. And when you were at Julian, what

did you teach?

A I was the athletic director, head
football coach, and I also worked in the
attendance office.

Q When you got --~

Why did you leave Julian?
A Had a change of administration.
MS. BAUMANN: Off the record.
(Whereupon a discussion
was held off the record.)
Back on the record.
BY MS. BAUMANN:

Q And when you came to Morgan Park, in

 

 

 

McGee Court Reporting and 3-2-1 Legal Video
10
11
12
13
14

15 |

16
17
18
19
20
21
22
23
24

Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 9 of 49 PagelD #:716

Wesley Yates - April 12, 2018

 

what capacity?
A Io was the Culture Climate Coordinator.
Coach and climate?
Culture.
Oh, culture.

Culture.

0 FP O PF O

What is the Culture Climate Coordinator?

A It was a group of individuals who were
placed in various Chicago Public Schools to
identify some of the problems and to make some of
the corrections as it relates to the mindset of
not only the scholars, but of the staff as it
relates to academics and behavioral issues.

Q Did you remain as the Culture and
Climate Coordinator throughout your time at Morgan
Park?

A Yes, ma'am.

Q Who else did you work for or work with,
I should say, as Culture and Climate Coordinator?

A With people across the city. It was a
group of individuals that were put in position to
go and assist the administration in various high

schools throughout the city.

 

Q And what particular problems were you

 

 

 

McGee Court Reporting and 3-2-1 Legal Video
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 10 of 49 PagelD #:716

Wesley Yates - April 12, 2018

 

focusing on with respect to Morgan Park High
School?

A The way our scholars responded to one
another; the way they resolve conflict; and the
way that they spoke with the staff personnel.

Q When you talk about scholars, are you
talking about the students?

A Yes.

Q And what in particular --

What in particular was your focus in
the way that the students dealt with one another?
A Conflict resolution, how to resolve

conflict without using violence.

Q And what sorts of things were
implemented at Morgan Park to resolve as an
alternative resource to issues of violence?

A Mediation. We just use that to provoke
thought, getting them to think outside the box and
just understand and have empathy.

Q When you had a mediation, who would
participate in the mediation? —

A Myself would participate in the
mediation, along with the deans.

Q And who were the deans at that time,

 

 

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 11 of 49 PagelD #:716

W ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Wesley Yates - April 12, 2018

 

 

10

from 2004 to -- I'm sorry -- 2010 through 2014?

A Miss Nosatelli and -- what is his name
-- Edward McKnight.

Q Was Edward McKnight responsible for any
particular subject or job duty?

A Yes. He was responsible for the
sophomores and seniors.

Q And then was Ms. Nosatelli, she had
freshman and juniors?

A Yes, ma'am.

Q And who would serve as mediator?

A Myself along with one of the deans.

Q So if it was a freshman student it would
be Ms. Nosatelli?

A ‘And myself, yes.

Q Approximately -- let's take the year
2014, which is when, you know, the incident
occurred with Bailey. Approximately how many
mediations did you conduct?

A In 2014, to the best of my recollection,

I think there was probably one.

Q Do you recall what that mediation
involved?
A He had some concerns about some things

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 12 of 49 PagelD #:716

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Wesley Yates - April 12, 2018

 

 

11

that was happening in the school, to the best of
my recollection. It's been so long ago. So I am
trying to recount the events, which is very hard
right now. It's been so long.

Q I understand. In your opinion, were
there gang issues at Morgan Park High School in

2013-2014 time period?

A No.

Q | Did some of the students belong to
gangs?

A Yes.

Q And what gangs did some of the students

belong to?

A The B.D.'s, the G.D.'s, The Unknowns,
The Blackstones, The Vice Lords, and The 4 Corner
Hustlers.

Q Now were the B.D.'s primarily an

African-American gang?

A Yes.

Q How about the G.D.'s?

A Yes.

QO The unknown?

A Mixture.

Q The Blackstones, were they primarily

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 13 of 49 PagelD #:716

WO ND

10
11
12
13
14
15
16
17
18
19
20
21
“22
23

24

Wesley Yates - April 12, 2018

 

 

African-American?

A Yes.

Q “The Vice Lords?

A Yes.

Q And The 4 Corner Hustlers?

A Mixed.

Q I think another one of our witnesses
referred to "The Jungle." Is that one of these
guys?

A That's the B.D.'s and the G.D.'s.

Q And the B.D.'s and the G.D.'s are

collectively referred to as "The Jungle?" *

A Yes.

Q As Culture and Climate Coordinator, was
there anything specific that you did with regard
to working with the students who were members of
these various gangs?

A Yes.

Q And what sorts of things would you do?

A We would have conversations as it
related to their purpose at the school.

Q And give me an example of what that
would be?

A Just as far as going to school for

12

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 14 of 49 PagelD #:716

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

Wesley Yates - April 12, 2018

 

 

13

academic reasons, to build relationships and to
learn how to grow as individuals, how to build
your socialization skills.

Q Did you --

Were you familiar with a student
we'll refer to as T. D.
Off the record.
(Whereupon a discussion was
held off the record.)

A The name sounds familiar, but I've been
trying to picture that individual. I just can't
seem to picture him at this particular time.

Q Do you know if Terrell -- I'm sorry --
if T. D., and he is also apparently known as

"Taco" belong to any of the gangs you mentioned?

A I'm not sure.

Q Are you familiar with my client, Bailey
Rinehart?

A Yes, vaguely.

Q And what, if anything, do you remember

about Bailey Rinehart?
A When he first transferred in, how I
tried to connect him with our baseball coach

because he was interested in playing baseball.

 

McGee Court Reporting and 3-2-1 Legal Video »

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 15 of 49 PagelD #:716

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Wesley Yates - April 12, 2018

 

 

14
Q Who is the baseball coach?
A Ernest Ratcliff.
Q And did you connect him with Mr.
Ratcliff?
A Yes, ma'am, I did.
Q And did you yourself ever see Bailey

play baseball?

A No.

Q And did Bailey ever play football?

A No.

Q Other than trying to hook Bailey up with
Mr. Ratcliff, do you recall anything else in
particular about Bailey?

A I know he had an incident, I guess with

other scholars in the building.

Q And do you know with whom he had that
incident?
A I don't remember who they are at this

particular time.

Q And do you recall when the incident
occurred?

A 2013.

Q And what do you recall about the
incident?

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 16 of 49 PagelD #:716

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Wesley Yates - April 12, 2018

 

 

15

A His mother came up to the school.

Q And is that Amy Ramirez?

A I think. I'm not sure as to her name.

Q Okay. And did you speak with her?

A Yes, I did.

Q Okay. And what did she say to you?

A She had some concerns for his safety and
wanted to know exactly what were the steps that we
were taking; and it was explained to her that
because we just found out about it, that I would
go to the dean, which is Mr. McKnight, and he
would handle it from there.

Q What in particular, did she talk to you
with regard to her safety concerns?

A Just the treatment he was receiving from
some of the scholars at the school.

Q What kind of treatment was she saying
Bailey was receiving?

A That he was having altercations with

' some of them.

Q Did she report to you that some of the
African-American students were referring to him in
derogatory ways?

MS. BEST: Objection to form. -

 

McGee Court Reporting and 3-2-1 Legal Video

 

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 17 of 49 PagelD #:716

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

Wesley Yates - April 12, 2018

 

 

THE WITNESS: Not to the best of my
knowledge.
BY MS. BAUMANN:

Q Did she complain to you that some of the
African-American students were calling him white
boy and honky and things of that nature?

MS. BEST: Same objection.

THE WITNESS: Not to the best of my
knowledge.
BY MS. BAUMANN:

Q And what did she say specifically about
these altercations?

A That she had some concerns for his
safety; about the other scholars jumping on him so
to speak, trying to provoke a fight.

Q And did she tell you who the other
students were?

A Not that I can remember, to the best of
my knowledge.

Q And what did you tell her in response to
her complaints?

A That I would take the situation to the
dean; and he then will handle it from there.

Q And did you, in fact, take it to the

16

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 18 of 49 PagelD #:716

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

Wesley Yates - April 12, 2018

 

 

17
dean?
A Yes.
Q And that was to Mr. McKnight?
A Yes.
Q And what did you tell Mr. McKnight?
A I told him that the parent had some

concerns about her son's safety and that he is
being jumped on; so we need to investigate it to

see exactly what's going on to resolve the issue.

Q What did Mr. McKnight say to you?

A He would look into it.

Q Do you know in 2013, approximately what
month?

A I would say in the spring, if I'm not .
mistaken.

Q Was it shortly after Bailey first

arrived at Morgan Park High School?

A I don't remember if it was shortly
after.

Q And was that the only time you spoke to

Ms. Ramirez, or to Bailey's mom about her

concerns?
A No.
Q Do you know --

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 19 of 49 PagelD #:716

10
11
12
13
14
15
16
17
18
19
20
21

22

23

24

Wesley Yates - April 12, 2018

 

 

18

Following this conversation with Dean

McKnight, do you know if he, in fact, did anything
to follow-up?

MS. BEST: Objection; foundation.

THE WITNESS: I don't know.
BY MS. BAUMANN:

Q Was there any policy and practice in

place at the school for documenting conversations

or complaints made by students or parents?

A Yes.
Q And could you tell me what that was?
A It's an incident report form, and it

should have also been logged into the system,

Verify, if I'm not mistaken.

Q Verify was the name of the computer
system?

A Yes, ma'am.

Q Under what circumstances would an

incident report be made?

MS. BEST: Object to form, vague.

THE WITNESS: Altercations, bullying;
anything dealing with this multi-media -- social
media situations or just as a note to say that

this particular situation occurred and is being

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 20 of 49 PagelD #:716

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

Wesley Yates - April 12, 2018

 

 

looked into.
BY MS. BAUMANN:

Q Did you, yourself make any incident
report with regard to that first conversation you
had with Bailey's mom?

A No, ma'am.

Q Did you feel you were required to make a
report at that time?

A No.

Q And why not?

A Because I was -- because at that

particular time, I was not the dean and that's

their duty.

Q So this would be Mr. McKnight's duty to
do that?

A Yes, ma'am.

Q Do you know if Dean McKnight made any

incident report or logged anything into Verify,
with respect to Bailey's mother's complaints?
A No.
MS. BEST: Objection; foundation.
BY MS. BAUMANN:
Q Did Mr. McKnight, or Dean McKnight say

anything to you after your conversation with him

19

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 21 of 49 PagelD #:716

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

Wesley Yates - April 12, 2018

 

 

20

regarding Bailey?
A No.
Q You said there was another conversation

you had with Bailey's mom?

A Yes.

Q Do you recall approximately when that
was?

A I don't know if it was 2013 or 2014, but

she came up expressing some concerns about, I
guess, some other scholars that were in the
building; and she asked me about baseball as it
relates to him playing the game.

Q And what did she express to you in
particular, regarding these other students?

A She just wanted to make sure he remained
safe.

Q Did she say that he was not safe or that
he felt he was not safe?

A She had some concerns about him being
safe and feeling safe.

Q Do you recall if she put this in terms
of bullying or racial discrimination or anything
like that?

A I think more so bullying than anything.

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 22 of 49 PagelD #:716

WO NO F&F

10
11
12
13

14).

15

16

17
18
19
20
21
22
23

24

Wesley Yates - April 12, 2018

 

 

21

Q And do you recall anything more

specifically than that?

A No, ma'am.

Q And do you recall if she identified the
students? |

A I don't remember.

Q And after she expressed these concerns,

what did you tell her?

A That she needed to have that
conversation with the dean. |

Q And did you tell her which dean to have

the conversation with?

A Yes.

Q Who did you mention?

A McKnight -- Mr. McKnight.

Q Do you know if she had a conversation

with Dean McKnight?

A No.

Q Did you have a conversation with Dean
McKnight following this conversation with Ms.
Ramirez?

A Yes.

Q And what did you tell Dean McKnight?

A Just wanted to make sure he connected

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 23 of 49 PagelD #:716

10
11
12
13

14

15 |

16
17
18
19

20

21

22
23

24

Wesley Yates - April 12, 2018

 

& WW ND

 

22

with Ms. Ramirez to see exactly what is happening
with her son.

Q And did Dean McKnight say anything to
you?

A I don't recall that he did. I can't
recall anything.

Q And at this time, did you make any entry
into the Verify system or log the information into

the school system?

A No.

Q Why not?

A It was not my responsibility.

Q Do you recall speaking with Bailey's mom

about anything else other than the baseball and
her expressing concerns regarding possible
bullying and remaining safe at the school, at this
time?
A No, ma'am.
MS. BEST: Objection to form.
THE WITNESS: I don't recall.
BY MS. BAUMANN: |
Q Do you know if Mr. -- or Dean McKnight
followed up with Ms. Ramirez?

A I don't know.

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 24 of 49 PagelD #:716

10
11
12
13
14
15
16
17
18
19

20

21
22
23
24

Wesley Yates - April 12, 2018

 

 

23

Q Did you have any other conversations

with Bailey's mother about what was going on with

Bailey?
A Not to the best of my knowledge.
Q What about any conversations with Bailey

about what was going on with him? Do you recall
having any conversations with him?
| A I'm quite sure I did, but to what extent
that conversation led to or shall I say the
discussion, I'm not sure. It was probably just
about how he was doing in school and just other
things that maybe concern.

Q Do you recall if Bailey complained to
you about being bullied or harassed? |

A I know he talked to me about the

bullying part.

Q Do you recall exactly what he said?

A No, not really. I couldn't give it to
you verbatim, I don't remember.

Q To the best of your recollection.

A I mean, with bullying; just people

probably making him feel uncomfortable.
Q Do you know what they were saying to

him?

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 25 of 49 PagelD #:716

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Wesley Yates - April 12, 2018

 

 

24

A No, I don't.
Q Do you recall how many times you spoke

to Bailey about him feeling uncomfortable at the

school?
A Twice to the best of my knowledge.
Q And do you recall when?
A No, I don't. I really don't.
Q Did you enter anything into Verify or

otherwise document your conversations with Bailey?

A I may have. I'm not sure.

Q Do you feel that it was -- that you were
required pursuant to the policies and practices at
Morgan Park High School to document in some way
your conversations with Bailey?

MS. BEST: Objection to form, foundation.
THE WITNESS: Yes and no.
BY MS. BAUMANN:

Q And why do you say --

A The reason why I say no is because
that's still in the hands of the deans. And yes,
I would say because of the climate aspect of it.

I have written so many things other the years, I
just couldn't recollect, you know, as to --

BY MS. BAUMANN:

 

McGee Court Reporting and 3-2-1 Legal Video -

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 26 of 49 PagelD #:716

10

11

12
13
14
15
16
17
18
19
20
21
22
23

24

Wesley Yates - April 12, 2018

 

 

25

Q When you say, "Yes, because of the
climate aspect to it," what do you mean?

A I'm saying that because when there's
bullying involved in it or anything dealing with
social media, it's something that catches our
attention; and it's something that we thrive on
trying to help teach our scholars how to navigate
and use it for the purpose that it's supposed to
be versus to having disagreements with people over
the airwaves.

Q So what did you tell Bailey when you had
these conversations with him?

A Conversations as it relates to?

Q The bullying and the harassment, or
whatever he said to you?

A If he is feeling uncomfortable, he
needed to let the deans know what is happening
because it's hard for them to act on something
when they have no knowledge about it.

Q Did you tell him that you would talk to
the deans for him?

A I told him he needs to talk with the
deans, and I would also make mention.

Q And did you talk to either Dean

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 27 of 49 PagelD #:716

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Wesley Yates - April 12, 2018

 

 

Nosatelli or Dean McKnight about Bailey's

conversations with you?

A Yes.

Q And who did you speak with?

A Mr. McKnight.

Q And what did you tell Mr. McKnight?

A Simply that he was feeling uncomfortable

and he was being bullied; and we need to address
the situation to find out who the other scholars
were who were involved in this and to bring up the
parents to resolve it.

Q Do you know if Dean McKnight did
anything after you spoke with him about these
conversations with Bailey?

A No.

Q And do you know specifically when the
first time Bailey had a conversation with you, can
you recall what year it was?

A 2013.

Q Would it also be in the spring of 2013?

A Yes, ma'am.

Q And the second conversation that you had
with Bailey, do you recall approximately when that

was?

26

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 28 of 49 PagelD #:716

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

Wesley Yates - April 12, 2018

 

 

27

A No.
Q Did you ever conduct any mediation or
any alternative dispute resolution processes with

Bailey and any other students who were harassing

him?
A No.
Q Why not?
A That's the dean's department.

Q Did you have any conversations with

anyone else in 2015 or 2014 about Bailey Rinehart?

A As it relates to?
Q To anything really?
A Just what I mentioned before with the

deans about some concerns about safety and also
about baseball.

Q And who did you speak to about Bailey
and baseball? |

A Ernest Ratcliff.

Q And approximately when did you speak

with Mr. Ratcliff?

A I think when he first arrived.

Q Is that the conversation we've already
discussed?

A Yes.

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 29 of 49 PagelD #:716

& WW ND

“a oO UW

10
11
12
13
14
15
16
17
18
19

20 |

21
22
23

24

Wesley Yates - April 12, 2018

 

 

28

Q Did you have any conversations with
anyone else about Bailey at or about the 2013-2014
school year, other than what we've discussed?

A Not to the best of my knowledge, no.

Q Subsequent to 2014, have you had any

conversations with anyone concerning Bailey

Rinehart?
A No..
Q Have you had any conversations with

anyone concerning Bailey's mother, Amy Ramirez?

A No. |

Q Now, are you familiar with the incident
that happened between Bailey and some other

students on or about November 6, 2014?

A Vaguely.

Q And what do you recall?

A I know it had something to do with the
classroom. I think the altercation took place in
one of the classrooms. That's --

Q Did you ever witness any of the

altercations that Bailey had with any of the

students?
A No, not to the best of my knowledge.
Q Did you ever have an opportunity to talk

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 30 of 49 PagelD #:716

WO NO

wo oO TIT HH

10
11
12
13
14
15
16
17
18

197

20
21
22
23
24

Wesley Yates - April 12, 2018

 

 

to any of the other scholars about Bailey or
Bailey's concerns?

A When you say "scholars" are you saying
~- and this is just me asking -- are you saying
people that may have had a problem with him or
just in general, because conversations take place
throughout the course of the day can.

If you witness body language and just
now a lot of scholars are going on about their
business throughout building, you can tell if
something is wrong with them. A lot these young
people say things in a little playful manner,
which they take it too far.

If we witness that, that's when we
say, "Hey, you might need to calm it down a little
bit," or "You know that's not right" or just
things of that nature just to get them to provoke
thought.

Q Do you recall that happening on any
occasion with any of the students with regard to
Bailey?

A Bailey and countless others.

Q Anything specifically with regard to --

A No. Teasing; just teasing.

29

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 31 of 49 PagelD #:716

&® WwW HNO FF

a Ww

10
11
12
13
14
15
16
17
18
49
20
21
22
23

24

Wesley Yates - April 12, 2018

 

 

30

Q Okay. Do you remember any of the

students who might have been teasing Bailey?

A No, I don't remember.

Q Do you know what the teasing was about?
A No, I don't.

Q So if I understand you, you undoubtedly

saw some body language and may have overheard some

teasing about Bailey that made you think that you

should, you know, say something to the students?
MS. BEST: Objection to form.

BY MS. BAUMANN:

Q Is that accurate?

A Yeah, but I mean, kids play a lot, you
know, and sometimes they just take that a little
too far, and as adults, when we're walking past
them and we hear something like that, which
catches our ear, we would be remiss if we didn't
speak on it.

BY MS. BAUMANN:

Q Do you -- I don't know if I asked this
quite this way. Do you remember any particulars
with regard to speaking to a student about his or
her treatment of Bailey?

A No.

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 32 of 49 PagelD #:716

10
11
12
13
14
15
16
17

18.

19
20
21
22
23

24

Wesley Yates - April 12, 2018

 

 

31

Q Now in 2013-2014, Morgan Park was

primarily African-American students?

A Yes.
Q And did you sense at all during that
time period any conflict -- any racial conflict

between the African-American students and
non-African-Americans?

A No.

Q Did you hear any complaints from any of
the other non-African-American students about the
way they were treated at Morgan Park High School
by fellow students?

A Yes, but that's everyone in general at
the school had something to say about the
treatment; not just those of, you know, different
ethnic backgrounds.

Q Do you recall anything specifically
related to, as you say, the "ethnic background" or
anything related to diversity-type issues?

A No.

Q How about with respect to teachers? Did
you hear anything from the teachers about there
being a racially hostile or uncomfortable

situation at Morgan Park High School?

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 33 of 49 PagelD #:716

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

Wesley Yates - April 12, 2018

 

 

32

MS. BEST: Are you finish?
I have an objection to form.
THE WITNESS: No.
BY MS. BAUMANN:

Q And during the 2013-2014 time period, do
you recall hearing complaints by any of the
students regarding treatment by teachers with
respect to racially motivated behavior or
something of that nature?

A No.

Q I'll give you an example.

And since Bailey claims that teacher
Barrage (phonetic) made statements to him of a

racially hostile nature, calling him White Boy,

for example, in school. Did you ever hear any
complaints?

A No, not at all.

Q Have you ever overheard teacher Barrage

make any comments like that?

A No.

Q Do you know who I'm talking about,
teacher Barrage?

A Yes.

Q And what did she teach?

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 34 of 49 PagelD #:716

10
11
12
13
14
15
16
17
18
19

20
21

22

23

24

Wesley Yates - April 12, 2018

 

 

33

A Math.

Q Do you know what kind of student Bailey
was at Morgan Park?

A No.

Q Are you familiar with Bailey's

attendance at Morgan Park?

A Vaguely.

Q And what do you recall with regard to
Bailey's attendance?

A I know a couple of days he was absent,
and just made sure he brought in a note from his
parents so he can get a reinstatement for his
classes.

Q And do you recall if Bailey did bring in

a note?
A I'm not sure.
Q Was Bailey one of the students that you

yourself was concerned with with regard to
absenteeism from school?

A I can't recall.

Q When you conducted the mediations with
the students and the deans, would you implement or
be responsible for implementing discipline?

A No.

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 35 of 49 PagelD #:716

WoO NO F

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Wesley Yates - April 12, 2018

 

 

34

Q Who would?

A Deans.

Q Would you suggest the appropriate
discipline for the students?

A Yes.

Q And would the deans normally listen to
your suggestion or not?

A Sometimes.

Q Do you recall anything else with regard
to your interactions with Bailey Rinehart or his
mother at Morgan Park High School?

A No. Everything was pleasant.

Q You mentioned the requirement that
certain things be placed into the Verify system or
recorded, Is there anything in writing that

you're aware of that required that to happen?

A There should be, but it's been so long
since I've done it. So --
Q Do you recall if there was a policy

manual that you had?

A Handbook.
Q Do you recall the title of the handbook?

A One was a Student Handbook with all the

policies and procedures.

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 36 of 49 PagelD #:716

©

10
11
12
13
14

15

16

17
18
19
20
21
22
23

24

Wesley Yates - April 12, 2018

 

a HO

 

35

Q Okay. And was there a separate handbook
for administrators or teachers?

A I think there was. I'm not sure, but I
think there was. I know we had trainings that the
Board offers that all staff do go to.

QO And how often are the trainings offered

to staff by the Board?

A One every 6 months.
Q And what type of training would this be?
A Anything from conflict resolution,

documentation as it relates to how we document
items in the system and specifically, how to use

the system itself.

Q And where were the trainings held?
A At various places.
Q And you would attend these trainings

every 6 months?

A Yes.

Q And who else attended these trainings?

A The teachers, the deans from every
school in the city. I know one of the

administrators had to be present.
Q Do you know if Bailey's complaints were

ever resolved by the administration at Morgan Park

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 37 of 49 PagelD #:716

10

11

12
13
14
15
16
17
18
19
20

21,

22
23

24

Wesley Yates - April 12, 2018

 

 

36

High School?

A I don't know.

Q Do you know if the complaints made by
Bailey's mother were ever resolved by Morgan Park
High School?

A I don't know.

MS. BAUMANN: That's all I have.
MS. BEST: Just a couple.
EXAMINATION
BY MS. BEST:
Q Do you remember what month you stopped

working at Morgan Park in 2014?

A Yes.

Q When was that?

A July of 2014 -- no, June of 2014. I'm
sorry.

Q So the end of --

A School year.

Q -~ the end of '13-'14 school year?

A Yes, ma'am.

Q Did Bailey ever in his claims ever give
you specific individuals names of people that he
was complaining about?

A I don't recall.

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 38 of 49 PagelD #:716

WO NO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

Wesley Yates - April 12, 2018

 

 

37

Q If that was something that Bailey would
have provided to you, would you have provided that
to Mr. McKnight?

A Yes, ma'am.

Q Did the mom ever give you specific names
about the complaints of students?

A Not that I recall.

Q Again, that would have been something
that you would given Mr. McKnight, right?

A Yes,

Q Did mom ever say these altercations were
happening because Bailey was white?

A I don't recall her saying that at all.

Q Did Bailey ever say that he was having
altercations because he was white?

A Never heard that being mentioned either.

Q You mentioned teasing. Do you remember
the teasing with Bailey and other kids, if that
was ever about race?

A No. It was about clothes and shoes and
the way you talk to other people. So it was just
-~ from what I picked up, it was just teasing that
sometimes would go too far.

Q Kids being kids?

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 39 of 49 PagelD #:716

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

Wesley Yates - April 12, 2018

 

 

38

A Kids being kids.

MS. BEST: That's all.

FURTHER EXAMINATION
BY MS. BAUMANN: .

Q When you talk about clothes and shoes
and the way we interact with one another, that
often has to do with where we come from, correct?

MS. BEST: Objection to form.

THE WITNESS: Not necessarily. Not
necessarily at all, because if you look at the
state of where we are at now, a lot of the
scholars, they all dress alike, unless you are in
uniform. Other than that, they all dress alike.
BY MS. BAUMANN:

Q Do you know if Bailey dressed like his
fellow students?

A Yes, if I can recall.

Q So what would they talk about or tease
each other about with regard to clothes and shoes?

A They would make remarks like: Well, I
got my clothes from this place. Where did you get
yours from? They call it "the Dozens" or
"throwing heat," which means teasing. Those are

the terms that are being used nowadays, or

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 40 of 49 PagelD #:716

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

Wesley Yates - April 12, 2018

 

 

"roasting" which is what they call it.

Q And the first thing you said was
"dozens?"

A Yes. The dozens is when you talk about
each other; not trying to have a physical
altercation, but you may have did something I
didn't like, or said something or you may have
talked to young lady that I wanted to, and you
beat me to it. So now, I'm upset and I'm going to
talk about you.

Q Now you said, when I asked you earlier
if you -- if you heard Bailey say anything
specifically with regard to race, and you said you
didn't recall. Is that accurate? You -- I just
want to make sure. You don't recall him ever
saying anything?

MS. BEST: Objection --
BY MS. BAUMANN:

QO Is that accurate?

MS. BEST: Objection; asked and answered,
misstates his testimony.

THE WITNESS: Yes. I'm sorry.

MS. BAUMANN: That's it. Thank you.

MS. BEST: Okay. You have the option of

39

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed:.02/27/19 Page 41 of 49 PagelD #:716

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

Wesley Yates - April 12, 2018

 

 

waiving your signature or you can reserve it.
THE WITNESS: I'1l reserve it.

AND FURTHER DEPONENT SAYETH NAUGHT

40

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 42 of 49 PagelD #:716

= WW ND

aH Uu

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

4l

STATE OF ILLINOIS )
)
COUNTY OF COOK )

I, Izetta White-McGee, a Notary
Public and Certified Shorthand Reporter within and
for the County of Cook and State of Illinois, do
hereby certify that heretofore, to wit: on April
12, 2018, personally appeared before me, Wesley
Yates, a witness in the above-captioned matter,
which cause is now pending and undetermined in the
above-captioned court.

I further certify that the said
witness was by me first duly sworn to testify to
the truth, the whole truth and nothing but the
truth in the cause aforesaid; that the testimony
then given by the witness was reported
stenographically by me in the presence of the
witness and afterwards reduced to writing and the
foregoing deposition is a true and correct
transcription of my shorthand notes so taken as
aforesaid. |

The signature of the witness to the
foregoing deposition was not waived.

I further certify that this

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 43 of 49 PagelD #:716

 

42
1 deposition was taken pursuant to notice and that
2 there were present at the taking of the deposition
3 the appearance as heretofore noted.
4 I further certify that I am not
5 counsel for nor in any way related to any of the
6| parties to this lawsuit, nor am I in any way

7 interested in the outcome thereof.
8 IN WITNESS WHEREOF, I have hereunto
9 set my hand this date, May 7, 2018.

10 ite, ll \ GQ

11 VT KAO ANT
12
3p
14
15 Certified Shorthand Reporter
16 No. 084-003958

17 |
18
19
20
21
22
23

24

 

 

 

McGee Court Reporting and 3-2-1 Legal Video
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 44 of 49 PagelD #:716

Oo NO F

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

43

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION
BAILEY RINEHART )

Plaintiff, ) No. 16 CV 10413

vs. )
BOARD OF EDUCATION OF THE CITY )
OF CHICAGO, )
Defendant. — )

I hereby certify that I have read the
foregoing transcript of my deposition, and I do,
again, subscribe and make oath that the same is a
true, correct, and complete transcript of my
deposition so given as aforesaid as it now
appears.

( )Per the corrections made on the attached errata

sheet (s).

 

WESLEY YATES
Subscribed and sworn to
before me this day of

, 2018

 

 

Notary Public

 

McGee Court Reporting and 3-2-1 Legal Video

 
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 45 of 49 PagelD #:716

 

 

 

 

 

 

 

 

 

BAILEY RINEHART vs, Wesley Yates
BOARD OF EDUCATION April 12, 2018
assist (1) behavioral (1) 8:1 29:2
A 8:22 8:13 catches (2) conduct (2)
assume (1) belong (3) 25:5;30:17 10:19327:2
absent (1) 5:5 11:9,13;13:15 certain (1) conducted (1)
33:10 athletic (1) best (26) 34:14 33;21
absenteeism (1) 7:13 10:20;11:1;15:24; change (1) conflict (6)
33:19 attend (1) 16:1,7,8,18;18:4,20; 7:18 9:4,12,13;31:5,5;
academic (1) 35:16 19:21322:19;23:4,20; | Chicago (3) 35:10
13:1 attendance (3) 24:5,15;328:4,23; 6:3,5;8:9 connect (2)
academics (1) 7:153;33:6,9 30:10;32:1;36:8,10; | child (1) 13:23314:3
8:13 attended (1) 38:2,8;39:17,20,24 19 connected (1)
accurate (3) 35:19 bit 1) circumstances (2) 21:24
30:12;39:14,19 attention (1) 29:16 4:10;18:18 conversation (13)
across (1) 25:6 Blackstones (2) city (3) 18:1;19:4,24:20:3;
8:20 August (1) 11:15,24 — 8:20,23335:21 21:10,12,16,19,20;
act (1) 6:7 Blessings (3) claims (2) 23:9;26:17,22;27:22
25:18 aware (1) 6:23:7:1,7 32:12;36:21 conversations (16)
address (1) 34:16 Board (2) clarify (1) 12:20; 18:8323:1,5,
26:8 35:5,7 5:3 7;24:9,14;25:12,13;
administration (3) B body (2) classes (1) 26:2,14;27:9;28:1,6,
7:18;8:22;35:24 29:8;30:7 33:13 9;29:6
administrators (2) baby (1) box (1) classroom (1) Coordinator (5)
35:2,22 7:9 9:18 28:18 8:2,7,15,19;12:14
adults (1) back (2) boy (2) classrooms (1) Corner (2)
30:15 7:5,22 16:6;32:14 28:19 11:15;12:5
African-American (6) | background (1) brain (1) client (1) corrections (1)
11:18;12:1;15:22; 31:18 7:9 13:17 8:11
16:5:31:2,6 backgrounds (1) break (2) Climate (8) countless (1)
Again (1) 31:16 5:13,16 8:2,3,7,15,19; 29:22
37:8 Bailey (45) bring (2) 12:14;24:21;25:2 couple (2)
ago (2) 10:18313:17,21; 26:10333:14 clothes (4) 33:10;36:8
4:19:11:2 14:6,9,11,13;15:18; | brought (1) 37:20;38:5,19,21 course (1)
airwaves (1) 17:163;20:1;23:3,5,13; ) . 33:11 coach (4) 29:7
25:10 24:3,9,14;25:115. build (2) 7:14;8:3:13:23; CPS (1)
alike (2) 26:14,17,23:27:4, 10, 13:1,2 14:1 6:10
38:12,13 16328:2,6,13,21;29:1, | building (3) collectively (1) Culture (8)
allow (1) 21,22;30:2,8,23; 14:15;20:11;29:10 12:12 8:2,4,5,6,7,14,19;
5:9 32:12;33:2,14,17; bullied (2) comments (1) 12:14
along (2) 34:10;36:21;37:1,12, 23:14;26:8 32:19 currently (1)
9:23:10:12 14,18338:15;39:12 bullying (8) company (2) 6:8
altercation (2) Bailey's (13) 18:21;20:22,24; 6:2237:2
28:18:39:6 17:21;19:5,19;20:4; 22:16;23:16,21;25:4, | complain (1) D
altercations (6) 22:13;23:2326:1; 14 16:4
15:19;16:12;18:21; 28:10;29:2;33:5,9; business (1) complained (1) day (1)
28:21;37:11,15 35:23;36:4 29:10 23:13 29:7
alternative (2) Barrage (3) complaining (1) days (1)
9:16;27:3 32:13,18,22 C : 33:10
Amy (2) baseball (8) complaints (9) dealing (2)
15:2:28:10 13:23,24:14:1,7; call (2) 16:21518:9;19:19; 18:22;25:4
answered (1) 20:11322:14;27:15,17 38:22;39:1 31:9;32:6,16;35:23; | dealt (2)
39:20 BAUMANN (23) called (2) 36:3337:6 7T:4:9:11
apparently (1) 4:6,24;5:8,12,19; 4:3;6:23 computer (1) dean (17)
13:14 7:19,23;16:3,10;18:6; | calling (2) 18:15 15:11516:23317:1;
appropriate (1) 19:2,22;22:21;24:17, 16:5332:14 concern (1) 18:1319:12,17,23;
34:3 24530:11,19;32:4; calm (1) 23:12 21:10,11,17,19,23;
Approximately (7) 36:7;38:4,14;39:18, 29:15 concerned (1) 22:3,22;25:24:26:1,
4:16;10:16,18; 23 came (3) 33:18 12
17:12;20:6;26:23; BD's (4) 7:24:15:1;20:9 concerning (2) deans (12)
27:19 11:14,17;12:10,11 can (8) 28:6,10 9:23,24:10;12;
arrived (2) beat (1) 5:153;16:18326:17; concerns (12) 24:20325:17,21,23;
17:17;27:21 39:9 29:7,10;33:12;38:17; 10:24;15:7,14; 27:14333:22;34:2,6;
aspect (2) behavior (1) 40:1 16:13517:7,22;20:9, 35:20
'24:21:25:2 32:8 capacity (1) 19521:7;22:15;27:14; | dean's (1)

 

Min-U-Script®:

McGee Court Reporting and 3-2-1 Legal Video

(1) absent - dean's
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 46 of 49 PagelD #:716

 

 

 

 

 

 

 

 

BAILEY RINEHART vs. Wesley Yates
BOARD OF EDUCATION April 12, 2018
27:8 8:18314:12;22:14; 4:24 14:14;20:10 identified (1)
Death (1) 27:10328:2;34:9; fight (1) guys (1) 21:4
4:15 35:19 16:15 12:9 identify (1)
department (1) empathy (1) finally (1) 8:10
27:8 9:19 5:20 H implement (1)
DEPONENT (1) end (2) find (1) 33:22
40:3 36:17,19 26:9 Handbook (4) implemented (1)
deposition (3) enter (1) finish (2) 34:21 ,22,23335:1 O15
4:7,17;5:2 24:8 5:9;32:1 handle (2) implementing (1)
derogatory (1) entry (1) first (6) 15:12316:23 :
15:23 22:7 13:22317:163;19:4; hands (1) incarcerated (1)
different (1) Ernest (2) 26:17327:21539:2 24:20 7:4
31:15 14:2;27:18 focus (1) happen (1) incident (10)
Director (2) ethnic (2) 9:10 34:16 10:17;14:14,17,20,
7:8,13 31:16,18 focusing (1) happened (1) 24;18:12,19319:3,18;
disagreements (1) events (1) 9:1 28:13 28:12
25:9 11:3 followed (1) happening (5) individual (1)
discipline (2) everyone (1) 22:23 11:1322:13;25:17; 13:11
33:23334:4 31:13 Following (2) 29:19:37:12 individuals (4)
discrimination (1) exactly (5) 18:1321:20 harassed (1) 8:8,21313:2;36:22
20:22 5;:23315:85317:9; follows (1) 23:14 information (1)
discussed (2) 22:1323:17 4:4 harassing (1) 22:8
27:235328:3 EXAMINATION (3) | follow-up (1) 27:4 interact (1)
discussion (3) 4:5336:9;38:3 18:3 harassment (1) 38:6
7:203;13:8;23:10 examined (1) football (2) 25:14 interactions (1)
dispute (1) 4:4 TA4 149 hard (2) 34:10
27:3 example (3) form (8) 11:3;25:18 interested (1)
diversity-type (1) 12:22;32:11,15 15:24;18:12,20; head (1) 13:24
31:19 explained (1) 22:19;24:15;30:10; 7:13 into (9)
document (3) 15:9 32:2;38:8 hear (4) 7:5317:11518:13;
24:9,13335:11 express (1) found (1) 30:16331:9,22; 19:1,18;22:8,8;24:8;
documentation (1) 20:13 15:10 32:15 34:14
35:11 expressed (1) foundation (3) heard (2) investigate (1)
documenting (1) 21:7 18:4;19:21;24:15 37:16;39:12 17:8
18:8 expressing (2) freshman (2) hearing (1) involved (3)
done (1) 20:9;22:15 10:9,13 32:6 10:23;25:4:26:10
34:18 extent (1) friends (1) heat (1) issue (1)
down (1) 23:8 7:10 38:23 17:9
29:15 FURTHER (2) held (3) issues (4)
Dozens (3) | F 38:3;40:3 7:21313:9;35:14 8:1339:16311:6;
38:22:39:3,4 help (1) 31:19
‘dress (2) fact (2) G 25:7 items (1)
38:12,13 16:24;18:2 herein (1) 35:12
dressed (1) familiar (5) , game (1) 4:3
38:15 13:5,10,17;28:12; 20:12 Hey (1) J
duly (1) 33:5 gang (2) 29:15
4:3 family (1) 11:6,18 High (11) job (1)
during (3) 4:22 gangs (4) 6;17;8:22;9:1511:6; 10:5
5:1531:4;32:5 far (4) 11:10,12;12:17; 17:17324;13:31:11, Julian (3)
duty (3) 12:24;29;13;30:15; 13:15 24;34:11:36:1,5 6:17;7:11,17
10:5319:13,14 37:23 gave (1) honky (1) July (1)
Fathers (4) 4:17 16:6 36:15
E 6:23,24:7:1,6 GD's (4) hook (1) jumped (1)
feel (3) 11:14,20;12:10,11 14:11 17:8
ear (1) 19:73;23:22:24:11 general (2) hostile (2) jumping (1)
30:17 feeling (4) 29:6;31:13 31:23332:14 16:14
earlier (1) 20:20;24:3;25:16; given (2) Huh (1) June (1)
39:11 26:7 4:7;37:9 4:12 36:15
Edward (2) fellow (2) group (2) Hustlers (2) Jungle (2)
10:3,4 31:12;38:16 8:8,21 11:16312:5 12:8,12
either (2) felt (1) grow (1) juniors (1)
25:24:37:16 20:18 | 13:2 I 10:9
else (7) few (1) guess (2)

 

 

 

 

 

Min-U-Seriptit

McGee Court Reporting and 3-2-1 Legal Video

(2) Death - juniors
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 47 of 49 PagelD #:716

 

 

 

 

 

 

 

 

 

 

 

BAILEY RINEHART vs. Wesley Yates
BOARD OF EDUCATION April 12, 2018
29:12 months (3) 38:24 18:9326:11;33:12
K manual (1) 4:19;35:8,17 Park (18)
34:20 more (2) O 6:12,16;7:24;8:16;
kids (6) many (3) 20:24:21:1 9:1,15311:6;17:17;
30:13:37:18,24,24: . 10:18;24:2,22 Morgan (18) oath (1) 24:13331:1,11,24;
38:1,1 Math (1) 6:12,16;7:24;8:15; 4:4 33:3,6334:11;35:24;
kind (2) 33:1 9:1,15311:6;17:17; Object (1) 36:4,12
15:17;33:2 may (5) 24:13331:1,11,24; 18:20 part (1)
knowledge (8) 24:10;29;5530:7; 33:3,6;34:11335:24; | Objection (11) 23:16
16:2,9,19;23:4; _39:6,7 36:4,12 15:24;16:7318:4; participate (2)
24:5:25:19;28:4,23 maybe (1) most (1) 19:21;22:19;24:15; 9:21,22
known (1) 23:12 6:12 30:103;32:2;38:8; particular (11)
13:14 McKnight (23) mother (5) 39:17,20 8:24:9:9,10;10:5;
10:3,4;15:11;17:3, 15:1;23:2;28:10; occasion (1) 13:12314:13,19;
L 5,103;18:2;19:17,23, 34:11;36:4 29:20 15:13;518:24;519:12;
23321:15,15,17,20,23; | mother's (1) occurred (3) 20:14
lady (1) 22:3,22326:1,5,6,12; 19:19 10:18314:21;518:24 particulars (1)
39:8 37:3,9 motivated (1) Off (4) 30:21
- language (2) McKnight's (1) 32:8 7:19,21513:7,9 past (1)
29:8:30:7 19:14 multi-media (1) offered (1) 30:15
learn (1) mean (3) 18:22 35:6 pending (1)
13:2 23;21525;2:30:13 Myself (3) offers (1) 5:14
learned (1) means (1) 9;22;10:12,15 35:5 people (8)
5: 38:23 office (1) 7:438:20323:21;
leave (1) media (2) N TAS 25:9;29:5,12336:22;
TAT 18:23;25:5 often (2) 37:21
led (1) Mediation (6) name (5) 35:6338:7 Percy (1)
93:9 9:17,20,21,23; 5:24;10:2;13:10; one (12) 6:17
life (1) 10:22;27;2 15:3518:15 9:3,11;10:12,21; period (3)
A15 mediations (2) names (2) 12:7,8328:19;33:17; 11:7;31:5332:5
listen (1) 10:19;33:21 36:22;37:5 34:23;35;8,21;38:6 | personnel (1)
34:6 mediator (1) nature (4) only (2) 9:5
little (3) 10:11 16:6;29:17;32:9, 14 8:12317:20 phonetic (1)
29:12,15:30:14 member (1) NAUGHT (1) operations (1) 32:13
log (1) 4:22 40:3 : physical (1)
1:8 members (1) navigate (1) opinion (1) 39:5
logged (2) 12:16 25:7 1:5 picked (1)
18:13:19:18 mention (2) necessarily (2) opportunity (1) 37:22
long (5) 21:14;25:23 38:9,10 28:24 picture (2)
6:10, 18:1 1:2,4: mentioned (5) need (5) opposed (1) 13:11,12
34:17 13:15;27:13;34:13; 5:12,16;17:8;26:8; 5:21 place (4) ,
look (2) 37:16,17 29:15 option (1) 18:8;28:18;29:6;
17:11:38:10 might (2) needed (2) 39:24 38:21
looked (1) 29:15;30:2 21:9;25:17 organization (1) placed (2)
19:1 mindset (1) needs (1) : 8:9;34:14
Lords (2) 8:11 25:22 others (1) places (1)
11:15:12:3 mine (1) nodding (1) 29:22 35:15
loss (1) , 7:10 5:22 otherwise (1) play (3)
A15 Miss (1) non-A frican-American (1) 24:9 14:7,9;30:13
lot (4) 10:2 31:10 out (2) playful (1)
29:9,11;30:13; misstates (1) non-A frican-Americans (1) 15:10326:9 29:12
38:11 39:21 31:7 outside (1) playing (2)
mistaken (2) normally (1) 9:18 13:24;20:12
M 17:15318:14 34:6 over (2) pleasant (1)
Mixed (1) Nosatelli (4) 4:24:25:9 34:12
ma'am (11) 12:6 10:2,8,14;26:1 overheard (2) Please (1)
8:17;10:10; 14:5; Mixture (1) note (3) 30:7;32:18 5:24
18:17;19:6,16;21:3; 11:23 18:23;33:11,15 policies (2)
22:18;26:21;36:20; mom (6) not-for-profit (1) P 24:12;34:24
37:4 17:21519:5;20:4; 7:3 policy (2)
making (1) 22:13337:5,11 November (1) parent (1) 18:7;34:19
23:22 month (2) 28:14 17:6 position (1)
manner (1) 17:13;36:11 nowadays (1) parents (3) 8:21

 

Min-U-Secript)®!

McGee Court Reporting and 3-2-1 Legal Video

(3) kids - position
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 48 of 49 PagelD #:716

 

 

 

BAILEY RINEHART vs. Wesley Yates
BOARD OF EDUCATION April 12, 2018
possible (1) 32:6333:8,14,20;34:9, 40:1,2 second (1) specifically (7)
22:15 19,22;36:24;37:7,13; | resolution (3) 26:22 16:11321:2;26:16;
practice (1) 38:17;39:14,15 9:12327:3335:10 Secondly (1) 29:23331:17335:12;
18:7 receiving (2) resolve (5) 5:8 39:13
practices (1) 15:15,18 9:4,12,15;17:9; seem (1) spoke (4)
24:12 recently (1) 26:11 13:12 9:5317:20;24:2:
present (1) 6:13 resolved (2) seniors (1) 26:13
35:22 recollect (1) 35:24;36:4 10:7 spring (2)
primarily (3) 24:23 resource (1) sense (1) 17:14;26:20
11:17,24:3 1:2 recollection (3) 9:16 31:4 staff (4)
probably (4) 10:20;11:2;23:20 respect (4) separate (1) 8:12;9:5335:5,7
5:1;10:21;23:10,22 record (5) 9:1;19:19;331:21; 35:1 state (2)
problem (1) 7:19,21,22;13:7,9 32:8 serve (1) 5:24;38:11
29:5 recorded (1) responded (1) 10:11 statements (1)
problems (2) - 34:15 9:3 shall (1) 32:13
8:10,24 recount (1) response (1) 23:9 steps (1)
procedures (1) 11:3 16:20 shoes (3) 15:8
34:24 refer (1) responsibility (1) 37:20;38:5,19 still (1)
processes (1) 13:6 22:12 shooting (3) 24:20
27:3 referred (2) responsible (3) 4:11,13,14 stopped (1)
provided (2) 12:8,12 10:4,6;33:23 shortly (2) 36:11
37:2,2 referring (1) retire (1) 17:16,18 student (5)
provoke (3) | 15:22 6:5 signature (1) 10:13;13:5;30:22;
9:17;16:153;29:17 regard (11) right (3) 40:1 33:2334:23
Public (3) 12:15;15:14;19:4; 11:4;29:16;37:9 Simply (1) students (27)
6:3,6;8:9 29:20,23;30:22;33:8, | Rinehart (5) 26:7 9:7,11311:9,12;
purpose (2) 18:34:9:38:19:39:13 13:18,21;27:10; situation (4) 12:16;15:22;16:5,17;
12:21;25:8 regarding (4) 28:7;34:10 16:22;18:24;26:9; 18:9320:14:21:5:27:4:
pursuant (1) 20:1,14;22:15332:7 roasting (1) 31:24 28:14,22;29:20;30:2,
24:12 reinstatement (1) 39:1 situations (1) 9331:2,6,10,12;32:7;
put (2) 33:12 18:23 33:17,22;34:4:37:6;
8:21;20:21 related (3) S skills (1) 38:16
12:21331:18,19 13:3 subject (1)
Q relates (6) safe (6) social (2) 10:5
8:11,13;20:12; 20:16,17,18,20,20; 18:22;25:5 Subsequent (1)
quite (2) 25:13327:11;35:11 22:16 socialization (1) 28:5
23:8330:21 relationships (1) safety (5) 13:3 suggest (1)
13:1 15:7,14;16:14517:7; | society (1) 34:3
R released (1) 27:14 7:5 suggestion (1)
7:5 Same (1) sometimes (3) 34:7
race (2) remain (1) 16:7 30:14;34:8:37:23 supposed (1)
37:19;39:13 8:14 saw (1) son (1) 25:8
racial (2) remained (1) 30:7 22:2 sure (11)
20:22;31:5 20:15 SAYETH (1) son's (1) 13:16;15:3;20:15;
racially (3) remaining (1) 40:3 17:7 21:24;23:8,10:24:10;
31:23;32:8,14 22:16 saying (7) sophomores (1) 33:11,16;35:3;39:15
Ramirez (6) remarks (1) 15:17323:23;25:3: 10:7 sworn (2)
15:2317:21;21:21; 38:20 29;3,4;37:13;39:16 sorry (4) 4:1,3
22:1,23;28:10 remember (11) scholars (13) 10:1;13:13;36:16; system (7)

Ratcliff (5)
14:2,4,12;27:18,20

really (3)
23:18324:7;27:12

reason (1)
24:19

reasons (1)
13:1

recall (35)
10:22;14:12,20,23;
20;6,215;21:1,4;22:5,6,
13,20;23:6,13,17;
24:2,6;26:18,23;
28:16;29:19:31:17;

 

13:20;14:18;16:18;
17:18321:6;23:19;
30:1,3,21;36:11;
37:17

remiss (1)
30:17

report (6)
15:21;518:12,19;
19:4,8,18

required (3)
19:7;24:12:34:16

requirement (1)
34:13

reserve (2)

 

8:12;9:3,6;14:15;
15:16;16:14;20:10;
25:7326:9;:29:1,3,9:
38:12

School (27)
6:17;9:2:11:1,6;
12:21,24;15:1,16;
17:17;18:8;22:9,16;
23:11324:4,13;28:3;
31:11,14,24:32:15;
33:19334:11;35:21;
36:1,5,18,19

Schools (4)
6:4,638:9,23

 

39:22
sort (1)
7:2
sorts (2) —
9:14;12:19
sounds (1)
13:10
speak (6)
15:4;16:15;26:4;
27:16,19;30:18
speaking (2)
22:13;30:22
specific (3)
12:15336:22;37:5

 

18:13,16;22:8,9;
34:14;35:12,13

T

Taco (1)
13:15

talk (1)
9:6315:13;25:20,22,
24328:24:37:21:38:5,
18;39:4,10

talked (2)
23:15;39:8

talking (2)

 

Mine U-Seript®)

McGee Court Reporting and 3-2-1 Legal Video

(4) possible - talking
Case: 1:16-cv-10413 Document #: 68-1 Filed: 02/27/19 Page 49 of 49 PagelD #:716

Wesley Yates
April 12, 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

BAILEY RINEHART vs.
BOARD OF EDUCATION
9:7;32:21 26:7;31:23 what's (1) 6:14;10:1,17,20;
teach (4) Under (1) 17:9 20:8327:103;28:5,14;
6:1537:12325:7; 18:18 Whereupon (2) 36:12,15,15
32:24 understood (1) 7:20;13:8 2015 (1)
teacher (3) 5:5 white (4) 27:10
32:12,18,22 undoubtedly (1) 16:5332:14;37:12, 2017 (1)
teachers (5) 30:6 15 6:7
31:21,22;32:7;35:2, | uniform (1) without (1)
20 38:13 9:13 4
tease (1) unknown (1) Witness (19)
38:18 11:22 4:1,3,20;5:7,11,18; | 4 (2)
Teasing (9) Unknowns (1) 16:1,8318:5,21;22:20; 11:15;12:5
29:24,24:30:2,4,8; 11:14 24:165;28:20:29:8, 14;
37:17, 18,22;38:23 unless (1) 32:3:38:9;39:22:40:2 5
terms (2) 38:12 witnesses (1)
20:21338:24 up (6) 12:7 5 (1)
Terrell (1) 14:11315:1;20:9; work (4) 4:19
13:13 22:23;26:10:37:22 6:2,338:18,18
testified (1) upset (1) Worked (3) 6
4:4 39:9 6:22,22:7:14
testimony (1) use (3) working (3) 6 (3)
39:21 9:17;25:8335:12 6:83;12:16;36:12 28:14;35:8,17
thought (2) used (2) writing (1)
9:18;29:18 6:3;38:24 34:15
thrive (1) using (1) written (1)
25:6 9:13 24:22
throughout (4) wrong (1)
8:15,23;29:7,10 Vv 29:11
throwing (1)
38:23 vague (1) Y
times (1) 18:20
24:2 vaguely (3) YATES (2)
title (1) 13:195;28:15;33:7 4:2:6:1
34:22 various (4) | year (5)
told (2) 8:9,22312:17;35:15 10:16;26:18;28:3;
17:6;25:22 verbal (1) 36:18,19
took (1) 5:21 years (2)
28:18 verbatim (1) 6:11324:22
training (1) 23:19 young (2)
35:9 Verify (6) 29:11;39:8
trainings (5) 18:14,15;19:18;
35:4,6,14,16,19 22:85324:8534:14 1
transferred (1) versus (1)
13:22 25:9 13-'14 (1)
treated (1) Vice (2) 36:19
31:11 11:15312:3 18 (1)
treatment (5) violence (2) 6:11
15:15,17;30:23; 9:13,16
31:15;32:7 2
tried (1) WwW
13:23 2000 (1)
trying (6) waiving (1) 6:19
11:3313:11;14:11, 40:1 2004 (3)
16:15325:7;39:5 walking (1) 6:19,20;10:1
Twice (1) 30:15 2010 (3)
24:5 way (9) 6:14,21;10:1
type (1) 9:3,4,5,11324:13; 2013 (5)
35:9 30:21531:11;37:21; 14:22:17;12;20:8;
38:6 26:19,20
U ways (1) 2013-2014 (4)
15:23 11:7;28:2;31:1;
uncomfortable (5) WESLEY (2) 32:5
23:22:24:3:25:16; 4:2;6:1 2014 (11)

 

 

 

 

 

Min-t)-Seriptae

McGee Court Reporting and 3-2-1 Legal Video

(5) teach - 6
